Citation Nr: 1137278	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO. 06-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for claimed colon and/or bleeding bowel syndrome, diagnosed as irritable bowel syndrome.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, by which the RO denied service connection for PTSD and denied service connection for colon/bleeding bowel syndrome.

The Veteran provided testimony at a May 2008 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran was diagnosed as having irritable bowel at a VA examination in August 2010; service treatment records and his lay statements serve to corroborate that the condition became manifest during active military service. He was treated for complaints referable to colon disability within days after discharge from service, and he was found upon colonoscopy and biopsy in June 2005, less than three months after discharge from service, to have chronic inflammation of the colon.

2. The Veteran has PTSD that has been related by VA clinicians to corroborated in-service stressors of witnessing the wounding of fellow soldiers in combat and situations involving fear of hostile military or terrorist activity.



CONCLUSIONS OF LAW

1. The criteria for service connection for irritable bowel syndrome are met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

2. The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will find that a diagnosis of irritable bowel syndrome at a VA examination in August 2010 requires application of 38 C.F.R. § 3.317, insofar as this regulation creates a presumption of service connection for irritable bowel syndrome for certain Persian Gulf War Veterans of the who are diagnosed with the condition prior to December 31, 2011. In light of the evidence of record as viewed in the context of this presumption, the Board grants service connection for the Veteran's diagnosed irritable bowel syndrome.

In addition, the Board grants entitlement to service connection for PTSD, for the reason that the Veteran's claimed stressors have been verified and a supporting VA medical nexus opinion is provided, and further for the reason that 38 C.F.R. § 3.304(f), as recently amended, creates a presumption of service connection for certain claimants who have PTSD related to in-service "fear of hostile military or terrorist activity." 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

 The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

As discussed below, sufficient evidence is of record to grant in full the matters on appeal. Therefore, no further notice or development is needed with respect to this appeal. 




Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
  
The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319 (2007).

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).





A. Irritable Bowel Syndrome

38 C.F.R. § 3.317 (Compensation for certain disabilities due to undiagnosed illnesses), as amended effective August 15, 2011 (see 79 Fed. Reg. 41696 (July 15, 2011), provides in pertinent part as follows:

(a) Compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses. 

(1) Except as provided in paragraph (a)(7) of this section, VA will pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: 
 (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2011; and 
 (ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

(2)(i) For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): 

 (A) An undiagnosed illness; 

 (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 

Note to paragraph (a)(2)(i)(B)(3): Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis. 

(Emphasis added.)

Prior versions of 38 C.F.R. § 3.317, effective during the pendency of the Veteran's appeal, specifically categorized irritable bowel syndrome as a qualifying chronic disability. A note to the current and liberalized version of 38 C.F.R. § 3.317 renders this amended version equally favorable to the Veteran's claim, in that it specifically provides that irritable bowel syndrome, among other disorders, is to be considered a functional gastrointestinal disorder and therefore a qualifying chronic disability.

On an in-service medical questionnaire dated in July 2004, the Veteran indicated that he had experienced diarrhea during service. A service treatment record dated in October 2004 shows that the Veteran was seen for abdominal pain and blood in his stool. He stated that he noticed blood in his stool for the past four days. He denied constipation. He recounted that he had a soft stool when he discharged blood in his stool. On examination the diagnosis was anal fissure. At a December 2004 separation examination, reference to the October 2004 treatment was made but no current condition was noted. 

At VA treatment in March 2005, within days after discharge from service, the Veteran reported having had episodes of diarrhea several days per week. He was scheduled for a VA colonoscopy, which was conducted in June 2005.
 
The June 2005 VA colonoscopy report included findings of external and internal hemorrhoids, and non-specific colitis involving the proximal/distal colon, and rule out ulcerative colitis. The operative report elaborated that there was a finding of obvious mucosal swelling with inflammatory changes but no ulceration. A corresponding biopsy report includes findings of edema and mild non-specific chronic inflammation upon microscopic examination of samples taken from several sections of the Veteran's colon.

At a June 2005 VA examination the Veteran related a history of passing blood in his stool two years previously and again while serving in Iraq. The examiner reviewed the June 2005 colonoscopy and biopsy reports and diagnosed the Veteran as having nonspecific colitis.

At a May 2008 Board hearing, the Veteran described seeing large amounts of blood after going to the bathroom during service. He did not recall having sought treatment for the condition during service (although the service treatment records do reflect one incident of treatment in October 2004). He stated he was embarrassed about it at the time. He stated that when he was seen by VA post-service he was told that they did not know what caused his condition but that it wasn't cancerous, and that he should come back in five years for another check-up.

An August 2010 VA examination report reflects adequate review of the claims file and history from the Veteran. The examiner recounted the in-service episode of treatment for blood in the stool and the 2005 colonoscopy pathology report that indicated mild chronic inflammation of the transverse sigmoid ascending colon and rectosigmoid colon, with no evidence of active colitis or inflammatory bowel disease. 

The August 2010 VA examiner opined that the Veteran had current symptoms and that the proper diagnosis for the Veteran's condition was irritable bowel syndrome-constipation dominant. The examiner noted that the Veteran's stool was soft during his period of active service and that therefore it was not at least as likely as not that the Veteran's irritable bowel syndrome-constipation dominant was not attributable to any disease or incident during his active service. 

In responding to the VA examiner's opinion, the Veteran's representative pointed out in a September 2011 Informal Hearing Presentation that the August 2010 VA examination report indicates a history reported by the Veteran of the Veteran experiencing since the time of in-service treatment forward "a scant amount of rectal bleeding that is bright red when he has a particularly hard stool."   

The examiner did not consider in his reasoning that pathology upon examination of the colon by colonoscopy and biopsy in June 2005, soon after discharge from service, was of obvious mild and chronic inflammation of the colon. See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997) (proof of service connection by chronicity or continuity of symptomatology).

The August 2010 VA examiner's opinion that the Veteran's current irritable bowel syndrome was not related to service is competent evidence against the claim, particularly because the conclusion was reached by comparing documented symptoms in service to symptoms related by the Veteran after the examination. However, the examiner does not appear to have taken full account of the history of the Veteran having hard stools from approximately active service forward, as related at the examination, or the finding of chronicity on objective evaluation, including on visual inspection by colonoscopy and by biopsy, within three months after discharge from active service. 

The Veteran's symptoms were noted at treatment in March 2005, only days after discharge from service, and inflammation of the colon was objectively found to be of an obvious and chronic nature by VA colonoscopy and biopsy in June 2005, within three months after discharge from active service. Therefore, the examiner's conclusion that the Veteran's irritable bowel syndrome is not related to active service is of attenuated probative value. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305-306 (2008) (holding that Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence, and that most of probative value of opinion comes from its reasoning).

Irritable bowel syndrome, as diagnosed at the August 2010 VA examination, is a condition presumed to be service-connected in Gulf War Veterans in whom it was manifested prior to discharge from active service. See 38 C.F.R. § 3.317. The Veteran's assertion of similar symptoms from active service forward are credible and supported by objective medical evidence. The Veteran was found by objective evidence to have chronic and obvious inflammation of the colon very shortly after service and the underlying condition was not susceptible to specific diagnosis. His sought treatment at VA for chronic symptoms in March 2005, only days after discharge. His assertions of in-service symptoms are credible, competent and probative evidence that his condition began during active service, and are corroborated by subjective complaints and objective findings shortly after service. 

The presumption of service connection for irritable bowel syndrome (as diagnosed by a VA examiner in August 2010), as afforded by 38 C.F.R. § 3.317 is sufficient to place the evidence at least in equipoise as to whether the Veteran's irritable bowel syndrome is related to service. There is at least an approximate balance of positive and negative evidence, meeting the evidentiary standard for a grant of service connection, particularly in light of the evidentiary presumption of service connection afforded at 38 C.F.R. § 3.317.

Accordingly, the Board finds that the criteria for service connection for irritable bowel syndrome are met and service connection for this disability is warranted.


	B. PTSD

Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304(f).


The evidence does not show that a diagnosis of PTSD was established during active service, so that the recently added presumptive provision for service connection for PTSD set forth at 38 C.F.R. § 3.304(f), regarding cases in which PTSD was diagnosed during active service, as effective from October 29, 2008, does not apply in the instant case. See 73 Fed. Reg. 6028 (October 29, 2008); 74 Fed. Reg. 14491 (March 31, 2009).

The evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the veteran "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993). If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA regulations and Federal court precedent decisions established that if the claimed stressor is not combat related, the veteran's lay testimony regarding his inservice stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence. See, e.g., Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994). The Court of Appeals for Veterans Claims has held that there is no requirement that such corroboration must be found in the service records. However, the credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claims for posttraumatic stress disorder (PTSD) contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases. This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor. VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service. 

The primary result of the recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. The regulation amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault. 

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f) (2011)).

At VA treatment in March 2005, just after discharge from active service, and the months shortly thereafter, PTSD screenings were positive. The Veteran was diagnosed at VA treatment as having PTSD, a generalized anxiety disorder, and depression. 

In July 2009 the RO/AMC received a response from the service department in response to a request to verify certain of the Veteran's claimed stressors. From the service department's response the RO/AMC concluded that the claimed stressors of two fellow soldiers in the Veteran's unit being killed had been confirmed. One of the named soldiers was killed by small arms fire and another was killed in an accident. In addition, the Veteran's unit was subject to events that corroborate his claim of his unit having come under enemy attack or having experienced injuries and fatalities, from April 2004 to July 2004, while he was with the unit. In May 2004 a convoy hit an improvised explosive device, injuring one soldier. In June 2004 there was an incident involving a fire with extensive damage. In July 2004 there was a head-on collision between a military vehicle and a civilian contractor vehicle, resulting in two soldiers killed, one soldier injured, and one civilian injured.

In September 2009, a mental health clinician who had seen the Veteran at a compensation and pension examination in June 2005, and at that time diagnosed him as having PTSD, was requested to provide a supplemental opinion after reviewing the stressor corroboration received in July 2009. The examiner's report reflects a detailed understanding of the matter on appeal and the relevant evidence in the claims file. He opined that the Veteran's PTSD is directly attributable to service in Iraq, secondary to the deaths of his friends. The examiner elaborated that the Veteran had no significant psychosocial stressors prior to his military service to account for his PTSD.

Prior to the time that the Veteran's stressors were corroborated by the service department, the Veteran was diagnosed with PTSD due to both combat situations and a fear of hostile activity at other times. For example, in March 2005 a VA clinician diagnosed the Veteran as having PTSD based on a history of buddies killed in Iraq, and seeing countless Iraqis killed, and that "[i]f he would hear a helicopter, he would get scared... Was having trouble even when he was in Iraq." The Board notes that these impressions were rendered only days after the Veteran was discharged from active service.

The criteria for a diagnosis of PTSD based on corroboration of a claimed in-service stressors and a medical nexus opinion are met; and the criteria for service connection for PTSD based on exposure to situations involving a fear of hostile military or terrorist activity are met. See 38 C.F.R. § 3.304(f).

Accordingly, the Board finds that entitlement to service connection for PTSD is warranted.



ORDER

Entitlement to service connection for irritable bowel syndrome is granted.

Entitlement to service connection for PTSD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


